Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 11/05/2020 and preliminary amendments filed 08/17/2021. 
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1-3, 6-8, 11-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Johansson, et al. ( US 2017/0230878 A1), hereinafter (“Johansson”).
Johansson is provided in the IDS filed 05/10/2021.

Claim 1
Johansson discloses a method performed by a terminal in a wireless communication system (fig.3 and associated text in par. 0042, Wireless communication network 300 comprises a first eNB 301, a second eNB 302, and a UE 303), the method comprising: 
detecting a connection failure in a cell of a first base station operating according to a first radio access technology (RAT) (abstract, inter-RAT failure event report is proposed. A UE detects a failure event in a first cell served by a first base station, and the first cell belongs to a first RAT. The failure event may include a radio link failure or a handover failure. The UE then performs an RRC establishment procedure with a second cell served by a second base station, and the second cell belongs to a second RAT; fig.3 and par. 0042, UE 303 detects a failure event such as an RLF in step 321); 
storing failure report information associated with the detected connection failure (par. 0042, UE 303 records radio signal measurement information related to the RLF failure event for future reporting. The RLF report may include radio signal measurements (e.g., RSRP/RSRQ measurements) before the time of the RLF. UE 303 stays in RRC_CONNECTED mode and performs cell selection); 
establishing a connection with a second base station related to operating according to a second RAT (fig.3 and pars. 0043-0044, UE 303 starts to perform RRC re-establishment with eNB 302 and sends an RRC re-establishment request to eNB 302. The RRC re-establishment request contains the UE identity information with respect to the earlier RRC connection, such as the previous C-RNTI, the previous cell ID, and the previous MAC-I, etc., the RRC re-establishment procedure fails because eNB 302 has not been prepared before the re-establishment attempt. In step 333, eNB 302 sends an RRC re-establishment reject message to UE 303. In one novel aspect, the RRC re-establishment reject message also contains correlation information [X], which may be contained in a new information element (IE), etc., UE 303 performs RRC establishment procedure with eNB 302. The RRC establishment procedure is a heavy-weight procedure, during which the UE and the eNB performs various levels of downlink (DL) and uplink (DL) synchronization, negotiation and configuration, and finally establish a new RRC connection) ; 
receiving, from the second base station, a request message including information for indicating that the terminal reports the failure report information (fig.3 and par. 0045, Upon the completion of the connection setup, in step 361, UE 303 sends an RRC connection setup complete message to eNB 302. This message also indicates to eNB 302 that UE 303 has an RLF report available. In step 362, eNB 302 sends a UE information request message to UE 303. The request message requests UE 303 to send the available RLF report) ; and 
as a response to the request message, transmitting, to the second base station, a response message including information for identifying the cell of the first base station and a failure report container containing the failure report information to be transparently transferred to the first base station (fig.3 and par. 045, UE 303 sends an information response message back to eNB 302. The response message contains the RLF report, along with the correlation information [X]); also see pars. 0043-0044, In step 331, UE The RRC re-establishment request contains the UE identity information with respect to the earlier RRC connection, such as the previous C-RNTI, the previous cell ID, and the previous MAC-I, etc., the RRC re-establishment reject message also contains correlation information [X], which may be contained in a new information element (IE). The correlation information [X] is any information that can be used by eNB 302 later to identify UE 303; and par. 0046, The correlation information [X] is uniquely associated with the previous UE identity information, which is received in the RRC re-establishment request message in step 331, etc., eNB 302 can identify UE 303 and obtain the previous UE identity information. In step 364, eNB 302 forwards the received RLF report to the previous serving eNB 301. In addition, eNB 302 also sends the previous UE identity information (e.g., previous C-RNTI, previous cell ID, and MAC-I) of UE 303 to eNB 301 via X2 interface), 
wherein, in the response message, the information for identifying the cell is included outside the failure report container (par. 045, UE 303 sends an information response message back to eNB 302. The response message contains the RLF report, along with the correlation information [X]).

Claim 2
Johansson further discloses [T]he method of claim 1, wherein establishing the connection with the second base station comprises: transmitting, to the second base station, a connection request message; receiving, from the second base station, a 

Claim 3
Johansson further discloses [T]he method of claim 1, wherein the information for identifying the cell includes at least one of a tracking area code to which the cell of the first base station belongs or a cell identity of the cell of the first base station. (par. 0043, UE identity information with respect to the earlier RRC connection, such as the previous C-RNTI, the previous cell ID, and the previous MAC-I).

Claim 6
Johansson discloses method performed by a second base station operating according to a second radio access technology (RAT) in a wireless communication system (abstract, inter-RAT failure event report is proposed. A UE detects a failure event in a first cell served by a first base station, and the first cell belongs to a first RAT; fig.3 and associated text in par. 0042, Wireless communication network 300 comprises a first eNB 301, a second eNB 302, and a UE 303), the method comprising:
establishing a connection with a terminal, the terminal associated with a connection failure in a cell of a first base station operating according to a first radio access technology (RAT) (fig.3 and pars. 0043-0044, UE 303 starts to perform RRC re-establishment with eNB 302 and sends an RRC re-establishment request to eNB 302. 
transmitting, to the terminal, a request message including information for indicating that the terminal reports failure report information associated with the connection failure (fig.3 and par. 0045, Upon the completion of the connection setup, in step 361, UE 303 sends an RRC connection setup complete message to eNB 302. This message also indicates to eNB 302 that UE 303 has an RLF report available. In step 362, eNB 302 sends a UE information request message to UE 303. The request message requests UE 303 to send the available RLF report); 
as a response to the request message, receiving, from the terminal, a response message including information for identifying the cell of the first base station and a failure report container containing the failure report information to be transparently transferred to the first base station [the] (fig.3 and par. 045, UE 303 sends an information response message back to eNB 302. The response message contains the RLF report, along with the correlation information [X]); also see pars. 0043-0044, In step 331, UE 303 starts to perform RRC re-establishment with eNB 302 and sends an RRC re-establishment request to eNB 302. The RRC re-establishment request contains the UE identity information with respect to the earlier RRC connection, such as the previous C-RNTI, the previous cell ID, and the previous MAC-I, etc., the RRC re-establishment reject message also contains correlation information [X], which may be contained in a new information element (IE). The correlation information [X] is any information that can be used by eNB 302 later to identify UE 303; and par. 0046, The correlation information [X] is uniquely associated with the previous UE identity information, which is received in the RRC re-establishment request message in step 331, etc., eNB 302 can identify UE 303 and obtain the previous UE identity information. In step 364, eNB 302 forwards the received RLF report to the previous serving eNB 301. In addition, eNB 302 also sends the previous UE identity information (e.g., previous C-RNTI, previous cell ID, and MAC-I) of UE 303 to eNB 301 via X2 interface); and 
transferring the failure report information to the first base station (and par. 0046, In step 364, eNB 302 forwards the received RLF report to the previous serving eNB 301. In addition, eNB 302 also sends the previous UE identity information (e.g., previous C-RNTI, previous cell ID, and MAC-I) of UE 303 to eNB 301 via X2 interface)
wherein, in the response message, the information for identifying the cell is included outside the failure report container (par. 045, UE 303 sends an information along with the correlation information [X]).

Claim 7
The claim represents the counter steps performed by the second base station in response to the steps recited in claim 2. The claim is rejected using the same grounds used for ejecting claim 2 above.

Claim 8
The claim is rejected using the same grounds used for ejecting claim 3 above.

Claim 11
The claim represents the apparatus, e.g. user equipment, recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Johansson further discloses a user equipment (UE) configured to perform the recited functional steps, and further including a transceiver and controller as recited the claim. See Johansson, fig.2 and par. 0041, UE 201 comprises memory 211, a processor 212, a transceiver 213 coupled to an antenna 214).

Claim 12
The claim is rejected using the same grounds used for ejecting claim 2 above.



The claim is rejected using the same grounds used for ejecting claim 3 above.

Claim 16
The claim represents the apparatus, e.g. second base station, recited in and performing the method of claim 6. The claim is therefore rejected using the same grounds used for rejecting claim 6 above. Johansson further discloses a base station configured to perform the recited functional steps, and further including a transceiver and controller as recited the claim. See Johansson, fig.2 and par. 0041, A base station may comprise similar structure including various function modules to support related functionalities).

Claim 17
The claim is rejected using the same grounds used for ejecting claim 7 above.

Claim 18
The claim is rejected using the same grounds used for ejecting claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 4-5,  9-10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson in view of Xu, et al. (US 2014/0179325).

Claim 4
Johansson does not expressly disclose [T]he method of claim 3, wherein a configuration transfer message including an identifier (ID) of the first base station identified based on the cell identity, the failure report container, and the tracking area code is transmitted to a core network entity.
However, in the same field of endeavor, Xu discloses similar link failure reporting from the second base station to the original source base station, wherein Xu specifically discloses: Base station 1 can transmit UE context information to base station 2 via an X2 interface. Alternatively, base station 1 can transmit UE context information to base station 2 via core network through an S1 interface (par. 0064). Xu further discloses: in the condition that there is no X2 interface between base station 2 and base station 1, the messages of steps 1401-1404 can be transmitted via a S1 interface. When base station the UE information request includes the TAI and the ECGI of the cell where the failure occurs received from the UE in step 1201. TAI is used for routing among core networks and finding the MME with which base station 1 connects. The MME connected with base station 1 finds base station 1 by use of the ECGI of the cell where the failure occurs. (see fig.13 and par. 0142).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the reported information of Johansson by including a tracking area code/ID and/or PLMN-ID, and further to route the reported information via the core network using an S1 interface, for example, so as to enable transmission of the information between the bases stations in case there is no direct connection between them, and further to enable the core network to identify the correct destination base station, as suggested by Xu above.

Claim 5
Johansson as modified further teaches [T]he method of claim 4, wherein the failure report information is transparently transferred, via the core network entity, to the first base station identified based on at least one of the tracking area code or the ID of the first base station. (Xu, par. 0142, TAI is used for routing among core networks and finding the MME 

Claim 9
The claim is rejected using the same grounds and motivation used for ejecting claim 4 above.

Claim 10
The claim is rejected using the same grounds and motivation used for ejecting claim 5 above.

Claim 14
The claim is rejected using the same grounds and motivation used for ejecting claim 4 above.

Claim 15
The claim is rejected using the same grounds and motivation used for ejecting claim 5 above.

Claim 19
The claim is rejected using the same grounds and motivation used for ejecting claim 4 above.


The claim is rejected using the same grounds and motivation used for ejecting claim 5 above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641